                                                                                                     Case MDL No. 2942 Document 415 Filed 06/05/20 Page 1 of 25



                                                                                                           BEFORE THE UNITED STATES JUDICIAL PANEL ON
                                                                                                                    MULTIDISTRICT LITIGATION


                                                                                              IN RE: COVID-19 BUSINESS              MDL No. 2942
                                                                                              INTERRUPTION PROTECTION
                                                                                              INSURANCE LITIGATION




                                                                                                 DEFENDANTS AUTO-OWNERS INSURANCE COMPANY’S AND OWNERS
                                                                                               INSURANCE COMPANY’S BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTIONS
                                                                                                     FOR TRANSFER AND COORDINATION OR CONSOLIDATION
                                                                                                                    UNDER 28 U.S.C. § 1407
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                    Lori McAllister (P39501)
                                                                                                                                    DYKEMA GOSSETT PLLC
                                                                                                                                    Attorney for Defendants Auto-Owners Ins.
                                                                                                                                    Co. and Owners Ins. Co.
                                                                                                                                    201 Townsend St., Suite 900
                                                                                                                                    Lansing, MI 48933
                                                                                                                                    Telephone: (517) 374-9150
                                                                                                                                    lmcallister@dykema.com
                                                                                                              Case MDL No. 2942 Document 415 Filed 06/05/20 Page 2 of 25



                                                                                                                                                  TABLE OF CONTENTS

                                                                                              TABLE OF AUTHORITIES .......................................................................................................... ii

                                                                                              INTRODUCTION ...........................................................................................................................1

                                                                                              ARGUMENT ...................................................................................................................................2

                                                                                              I.        CONSOLIDATION IN ONE DISTRICT WOULD BE INEFFICIENT BECAUSE ANY
                                                                                                        TRANSFEREE COURT WILL BE REQUIRED TO ANALYZE INDIVIDUALLY
                                                                                                        EACH POLICY, EACH SET OF CLAIM FACTS, AND EACH GOVERNMENTAL
                                                                                                        ORDER TO REACH ANY MEANINGFUL OUTCOME ON ANY ISSUE OF LAW OR
                                                                                                        FACT. ..................................................................................................................................2

                                                                                                        A.         Plaintiffs Do Not Rely on Common Facts or Theories That Can Be Resolved on a
                                                                                                                   Consolidated Basis Through Consolidated Discovery ............................................3

                                                                                                        B.         Any Transferee Court Will Be Required to Analyze Each and Every Insurance
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                   Policy in Detail to Reach Any Meaningful Outcome on Any Issue, Defeating Any
                                                                                                                   Potential Efficiencies ...............................................................................................4

                                                                                                        C.         Any Transferee Court Will Be Required to Analyze Each and Every State and Local
                                                                                                                   Government Order Requiring Operations to be Suspended as to Each Business ....8

                                                                                                        D.         Any Transferee Court Will Be Required to Analyze the Circumstances of Each and
                                                                                                                   Every Instance of Coronavirus Being Present at the Insured Premises .................10

                                                                                                        E.         Plaintiffs Assert A Variety Of Tort Claims Which Will Require Different and
                                                                                                                   Individualized Proofs .............................................................................................12

                                                                                                        F.         The Need for Individualized Analysis of Facts, Policies, Government Orders, and
                                                                                                                   Claim Elements Makes Centralization Less, Not More, Efficient .........................13

                                                                                                        G.         The Proposed MDL Will Force All Insurance Companies To Bear the Inefficiencies
                                                                                                                   of an MDL Proceeding...........................................................................................16

                                                                                              II.       CONSOLIDATION IS NOT APPROPRIATE IN AN INSURANCE COVERAGE
                                                                                                        ACTION INVOLVING DIFFERENT CONTROLLING STATE LAWS .......................17

                                                                                              CONCLUSION ..............................................................................................................................20




                                                                                                                                                                      i
                                                                                                              Case MDL No. 2942 Document 415 Filed 06/05/20 Page 3 of 25



                                                                                                                                             TABLE OF AUTHORITIES

                                                                                              Cases
                                                                                              Abex Corp. v. Md. Cas. Co.,
                                                                                                790 F.2d 119 (D.C. Cir. 1985) .................................................................................................. 18
                                                                                              American States Ins. Co. v. Koloms,
                                                                                                687 N.E.2d 72 (1997)................................................................................................................ 20
                                                                                              Big Onion Tavern Group LLC v. Society Ins., Inc.,
                                                                                                Case No. 1:20-cv-02005 (N.D. Ill.) .......................................................................................... 12
                                                                                              Bituminous Cas. Corp. v. Sand Livestock Sys.,
                                                                                                728 N.W.2d 216 (Iowa 2007) ................................................................................................... 20
                                                                                              Dianoia’s Eatery LLC, d/b/a Deanoia’s and Pizzeria De Vide v. Motorists Mut. Ins. Co.,
                                                                                                Case No. 20-706 (W.D. Pa. May 19, 2020) .............................................................................. 18
                                                                                              Erie R.R. Co. v. Tompkins,
                                                                                                304 U.S. 64 (1938) .................................................................................................................... 17
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Florists Mut. Ins. Co. v. Ludy Greenhouse Manufacturing Corp.,
                                                                                                521 F. Supp. 2d 661 (S.D. Ohio 2007) ..................................................................................... 19
                                                                                              Hastings Mut. Ins. Co. v. Mengel Dairy Farms, Inc.,
                                                                                                2020 U.S. Dist. LEXIS 87612 (N.D. Ohio May 19, 2020)......................................................... 9
                                                                                              In re: Aegon USA, Inc., Supplemental Cancer Ins. Litig.,
                                                                                                 571 F. Supp. 2d 1369 (J.P.M.L. 2008)...................................................................................... 14
                                                                                              In re: Best Buy Co. Inc., Cal. Song-Beverly Credit Card Act Litig.,
                                                                                                 804 F. Supp. 2d. 1376 (J.P.M.L. 2011)....................................................................................... 3
                                                                                              In re Cable Tie Patent Litig.,
                                                                                                 487 F. Supp. 1351 (J.P.M.L. 1980). ............................................................................................ 2
                                                                                              In re Cessana Aircraft Distributorship Antitrust Litig.,
                                                                                                 460 F. Supp. 159 (J.P.M.L. 1978) ............................................................................................... 3
                                                                                              In re: Chinese-Manufactured Drywall Products Liability Litigation,
                                                                                                 MDL No. 2047 (J.P.M.L. Feb. 5, 2010) ............................................................... 2, 4, 14, 15, 16
                                                                                              In re CleanNet Franchise Agreement Contract Litig.,
                                                                                                 38 F. Supp. 3d 1382 (J.P.M.L. 2014) ........................................................................................ 16
                                                                                              In Re CP4 Fuel Pump Mktg. Sales Practices & Prods. Liability Litig.,
                                                                                                 412 F. Supp. 3d 1365 (J.P.M.L. 2019)...................................................................................... 17
                                                                                              In re Florida, Puerto Rico & U.S. Virgin Islands 2016 and 2017 Hurricane Seasons Flood
                                                                                                 Claims Litig.,
                                                                                                 325 F. Supp. 3d 1367 (J.P.M.L. 2018)........................................................................................ 4
                                                                                              In re: Gerber Probiotic Prods. Mktg. & Sales Practices Litig.,
                                                                                                 899 F. Supp. 2d 1378 (J.P.M.L. 2012)........................................................................................ 3


                                                                                                                                                                   ii
                                                                                                             Case MDL No. 2942 Document 415 Filed 06/05/20 Page 4 of 25



                                                                                              In re Insurance Companies “Silent” Preferred Organization (PPO) Litigation,
                                                                                                 517 F. Supp. 2d 1362 (J.P.M.L. 2007)...................................................................................... 13
                                                                                              In re Invokana Prods. Liability Litig.,
                                                                                                 223 F. Supp. 3d 1345 (J.P.M.L. 2016)...................................................................................... 17
                                                                                              In re Mortgage Industry Foreclosure Litigation,
                                                                                                 996 F. Supp. 2d 1379 (J.P.M.L. 2014)................................................................................ 11, 12
                                                                                              In re: Mortg. Indus. Home Affordable Modification Program (HAMP) Contract Litig.,
                                                                                                 867 F. Supp. 2d 1338 (J.P.M.L. 2012)...................................................................................... 14
                                                                                              In re: Mortg. Lender Force-Placed Ins. Litig.,
                                                                                                 895 F. Supp. 2d 1352 (J.P.M.L. 2012)...................................................................................... 14
                                                                                              In re: The Great West Casualty Insurance Company Litigation,
                                                                                                 176 F. Supp. 3d 1371 (J.P.M.L. 2016).......................................................................... 14, 15, 16
                                                                                              In re Trilegiant Mbrship Program Mktg. & Sales Practices Litig.,
                                                                                                 828 F. Supp. 2d 1362 (J.P.M.L. 2011)...................................................................................... 12
                                                                                              In re Watson Fentanyl Patch Products Liability Litig.,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                 883 F. Supp. 2d 1350 (J.P.M.L. 2012)...................................................................................... 17
                                                                                              In re: Real Estate Transfer Tax Litig.,
                                                                                                 895 F. Supp. 2d 1350 (J.P.M.L. 2009)...................................................................................... 16
                                                                                              Mellin v. Northern Security Ins. Co.,
                                                                                               167 N.H. 554 (2015) ................................................................................................................. 19
                                                                                              Michigan United for Liberty v. Whitmer,
                                                                                                an unpublished opinion of the Court of Claims, issued May 19, 2020
                                                                                                (Docket No. 20-000061-MZ) ...................................................................................................... 9
                                                                                              Nari Suda LLC v. Oregon Mut. Ins. Co.,
                                                                                                Case No. 3:20-cv-3057 (N.D. Ca.) ........................................................................................... 13
                                                                                              Sandy Point Dental PC v. Cincinnati Ins. Co.,
                                                                                                Case No. 1:20-cv-02160 (N.D. Ill.) .......................................................................................... 13
                                                                                              SCGM, Inc. v. Certain Underwriters at Lloyd’s,
                                                                                                Case No. 4:20-cv-001199 (S.D. Tex.) ...................................................................................... 13
                                                                                              South Bay United Pentecostal Church v. Newsom,
                                                                                                No. 19A1044, 590 U.S. __; 2020 WL 2813056 (May 29, 2020) ............................................. 10
                                                                                              State Farm Ins. Co. v. Peda,
                                                                                                2005-Ohio-3405 (Ohio Ct. App. 2005)....................................................................................... 8
                                                                                              Uniroyal, Inc. v. Home Ins. Co.,
                                                                                                707 F. Supp. 1368 (E.D.N.Y. 1988) ......................................................................................... 17
                                                                                              Universal Image Prods, Inc. v. Chubb Corp.,
                                                                                                703 F. Supp. 2d 705 (E.D. Mich. 2010), aff’d 475 F. App’x 569 (6th Cir. 2012) .................... 19
                                                                                              W. Va. ex. rel. McGraw v. CVS Pharm., Inc.,
                                                                                                748 F. Supp. 2d 580 (S.D. W. Va. 2010) .................................................................................. 18

                                                                                                                                                                 iii
                                                                                                              Case MDL No. 2942 Document 415 Filed 06/05/20 Page 5 of 25



                                                                                              Watson v. Travelers Indem. Co.,
                                                                                               2005 Mich. App. LEXIS 917 (Mich. Ct. App. April 12, 2005)................................................ 20
                                                                                              Wilkie v. Auto-Owners Ins. Co.,
                                                                                                664 N.W.2d 776 (Mich. 2003) .................................................................................................. 20
                                                                                              Wis. Legislature v. Palm,
                                                                                                2020 WI 42; 2020 Wisc. LEXIS 121 (May 13, 2020) ................................................................ 9
                                                                                              Statutes
                                                                                              15 U.S.C. § 1012(b) ...................................................................................................................... 17
                                                                                              28 U.S.C. §1407 .................................................................................................................... 1, 2, 13
                                                                                              28 U.S.C. §1407(a) ....................................................................................................................... 12
                                                                                              Other Authorities
                                                                                              Daniel Schwarcz, Reevaluating Standardized Insurance Policies,
                                                                                                78 U. Chi. L. Rev. 1263 (2011) .................................................................................................. 5
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                                   iv
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 6 of 25



                                                                                                     Defendants Auto-Owners Insurance Company and Owners Insurance Company

                                                                                              (collectively, “Auto-Owners”) oppose the requests to consolidate and transfer the so-called

                                                                                              business interruption insurance cases to the various venues proposed by plaintiffs.1 Auto-Owners

                                                                                              is named in only one case, Wagner Shoes LLC v. Auto-Owners Ins. Co., Case No. 7:20-cv-00465,

                                                                                              pending in the Northern District of Alabama, and the plaintiff in that case has advised Auto-

                                                                                              Owners that it also opposes the consolidation and the transfer. Owners Insurance Company, a

                                                                                              subsidiary of Auto-Owners, is also named in one case, Bridal Expressions LLC v Owners Ins. Co.,

                                                                                              Case No. 1:20-cv-00833, pending in the Northern District of Ohio. Plaintiffs’ counsel in Bridal

                                                                                              Expressions represent one of the movants here.2
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                       INTRODUCTION

                                                                                                     Plaintiffs’ petitions pursuant to 28 U.S.C. §1407 seek to shoehorn cases against multiple

                                                                                              insurance companies into one MDL proceeding that would dramatically complicate, not simplify

                                                                                              the cases. The business of insurance is uniquely governed by state law which will control the

                                                                                              outcome of any particular policyholder dispute. There are no common issues of fact or law that

                                                                                              span the proposed MDL or govern cases against numerous individual insurance companies, each

                                                                                              with their own individual insurance policies, claims handling practices, and policies issued in states



                                                                                              1
                                                                                                Plaintiffs in LH Dining L.L.C., doing business as River Twice Restaurant v. Admiral Indemnity
                                                                                              Co, Case No. 2:20-cv-01869 (E.D. Pa.) (hereinafter “LH Dining”) propose to transfer the case to
                                                                                              the Eastern District of Pennsylvania. Plaintiffs in the sole case naming Owners Insurance
                                                                                              Company, Bridal Expressions LLC v. Owners Ins. Co., Case No. 1:20-cv-00883 (“Bridal
                                                                                              Expressions”), propose to transfer the case to the Northern District of Illinois, and plaintiffs in El
                                                                                              Novillo Restaurant d/b/a DJJ Restaurant Corp. and El Novillo Restaurant, d/b/a Triad Restaurant
                                                                                              Corp. v. Certain Underwriters at Lloyd’s London et al, Case No. 1:20-cv-21525 (S.D. Fla.) (“El
                                                                                              Novillo”) propose to transfer the case to the Southern District of Florida.
                                                                                              2
                                                                                               Owners has learned of two more federal cases against it: Blue Springs Dental Care LLC, Green
                                                                                              Hills Dental KC LLC, Highland Dental Clinic LLC, and Kearney Dental LLC v. Owners Ins. Co.,
                                                                                              Case No. 20-cv-383 (W.D. Mo.); and KD Unlimited Inc, d/b/a The Artisan Gathering Salon v.
                                                                                              Owners Ins. Co., Case No. 1:20-mi-99999 (N.D. Ga.).

                                                                                                                                                1
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 7 of 25



                                                                                              with different applicable laws. To further make the case unsuitable for MDL treatment, there are

                                                                                              no common issues of law or fact as to even one insurance company, as each company utilizes

                                                                                              multiple policy forms, endorsements and exclusions, rather than a standard form used by the entire

                                                                                              industry. The types of insureds and businesses to be addressed in these cases also varies widely

                                                                                              and would require a panoply of different experts to address the claims unique to each insured’s

                                                                                              individual business and business environment. As the MDL Panel has held, insurance policy

                                                                                              coverage actions are particularly unsuitable for MDL proceedings because they are controlled by

                                                                                              state law. In Re Chinese-Manufactured Drywall Products Liability Litigation, Order Denying

                                                                                              Transfer, MDL-2047 (June 15, 2010), attached as Ex. 1. “Business interruption” insurance
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              coverage cases are even more unsuitable for consolidation than typical coverage actions, because

                                                                                              the variation in policy language and claim facts is even wider and less standard than in many other

                                                                                              insurance contexts. Centralizing these cases in one district, therefore, would not only create no

                                                                                              meaningful efficiencies, it would be far less efficient than permitting federal courts to apply the

                                                                                              insurance laws of the states where they sit, with which they are familiar. The petitions seeking a

                                                                                              consolidated MDL should be denied.

                                                                                                                                        ARGUMENT

                                                                                              I.     CONSOLIDATION IN ONE DISTRICT WOULD BE INEFFICIENT BECAUSE
                                                                                                     ANY TRANSFEREE COURT WILL BE REQUIRED TO ANALYZE
                                                                                                     INDIVIDUALLY EACH POLICY, EACH SET OF CLAIM FACTS, AND EACH
                                                                                                     GOVERNMENTAL ORDER TO REACH ANY MEANINGFUL OUTCOME ON
                                                                                                     ANY ISSUE OF LAW OR FACT.

                                                                                                     Plaintiffs have the burden of proving that transfer under 28 U.S.C. §1407 is appropriate.

                                                                                              See In re Cable Tie Patent Litig., 487 F. Supp. 1351, 1354 (J.P.M.L. 1980). That burden is

                                                                                              substantial. As the Panel has repeatedly emphasized, centralization under Section 1407 “should be

                                                                                              the last solution after considered review of all other options.” In re: Gerber Probiotic Prods. Mktg.



                                                                                                                                               2
                                                                                                          Case MDL No. 2942 Document 415 Filed 06/05/20 Page 8 of 25



                                                                                              & Sales Practices Litig., 899 F. Supp. 2d 1378, 1379 (J.P.M.L. 2012) (quoting In re: Best Buy Co.

                                                                                              Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d. 1376 (J.P.M.L. 2011)). A “mere

                                                                                              showing that [common] questions exist is not sufficient, in and of itself, to warrant transfer by the

                                                                                              Panel.” In re Cessana Aircraft Distributorship Antitrust Litig., 460 F. Supp. 159, 161-62 (J.P.M.L.

                                                                                              1978). As set forth below, the broad allegations of common issues do not withstand scrutiny.

                                                                                                     A.      Plaintiffs Do Not Rely on Common Facts or Theories That Can Be Resolved
                                                                                                             on a Consolidated Basis Through Consolidated Discovery.

                                                                                                     The moving plaintiffs do not agree what the common issues are, let alone make the case

                                                                                              that their particular version of the “common issues” can be resolved in a uniform manner across

                                                                                              50 jurisdictions with differently situated plaintiffs and defendants. While one group of plaintiffs
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              argues for business interruption damages solely because of a governmental shut down order and

                                                                                              not the actual presence of the virus, another group of moving plaintiffs argues that the presence of

                                                                                              the virus is a common issue that the Court should determine. Compare LH Dining Brief, Doc. 1-1

                                                                                              at p. 2 (“The issue – whether business interruption insurance policies will cover losses incurred by

                                                                                              businesses forced to shutter their business as a result of the Government Orders – is one of national

                                                                                              importance and great significance to the ultimate survival of many businesses.”), with Bridal

                                                                                              Expressions Brief, Doc. 3-1, p. 5 (claiming common issues of “(1) Whether COVID-19 causes

                                                                                              “physical damage or loss to property” as that phrase is used in property insurance policies; and (2)

                                                                                              whether COVID-19 was present on the insured property or on property sufficiently connected by

                                                                                              proximity or in other ways to the insured property such that coverage is triggered.”). These

                                                                                              conflicting positions demonstrate that neither of these proffered “common” issues are actually

                                                                                              “common” even among the plaintiffs.

                                                                                                     The El Novillo Brief asserts that there are common issues but never says specifically what

                                                                                              those issues are. El Novillo Brief, Doc. 9, p. 3. It generally defines the common issue to be the

                                                                                                                                               3
                                                                                                             Case MDL No. 2942 Document 415 Filed 06/05/20 Page 9 of 25



                                                                                              “denial of policy obligations.” If denial of coverage is a common issue justifying a MDL

                                                                                              proceeding, then consolidation would be appropriate for all insurance coverage actions because

                                                                                              they generally involve a claim denial. Of course, this superficial commonality is not enough to

                                                                                              justify MDL centralization. Instead, the issue is whether the proofs necessary to evaluate a denial

                                                                                              are individualized or common. In re Florida, Puerto Rico & U.S. Virgin Islands 2016 and 2017

                                                                                              Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367 (J.P.M.L. 2018). Indeed, this Panel

                                                                                              has found that insurance coverage actions are ill-suited for consolidation precisely because the

                                                                                              claims are so individualized:

                                                                                                        The declaratory judgment actions related to the use of the Chinese-manufactured
                                                                                                        drywall may implicate similar legal issues, but while consistent legal rulings are
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                        often a thankful by-product of centralization, Section 1407 does not, as a general
                                                                                                        rule, empower the Panel to transfer cases solely due to the similarity of legal issues.
                                                                                                        The insurance coverage questions in these cases are likely to be decided by an
                                                                                                        application of the complaint to the policy language under the applicable state law,
                                                                                                        and the insurance company that might benefit the most from the efficiencies of
                                                                                                        centralization opposes transfer of these cases. In these circumstances, the similarity
                                                                                                        of legal issues alone is not enough to justify transfer.

                                                                                              In re Chinese Drywall Litig., MDL No. 2047, Order dated June 15, 2010, Dkt. 25 (emphasis

                                                                                              added).

                                                                                                        B.     Any Transferee Court Will Be Required to Analyze Each and Every Insurance
                                                                                                               Policy in Detail to Reach Any Meaningful Outcome on Any Issue, Defeating
                                                                                                               Any Potential Efficiencies.

                                                                                                        No court can reach any result in any of the business interruption cases without first

                                                                                              interpreting the underlying insurance policies’ operative language. The threshold questions of

                                                                                              contractual meaning necessary to these cases, however, are wholly inappropriate for centralization

                                                                                              because they will require any court that tackles them to analyze each and every insurance policy

                                                                                              individually to determine parties’ obligations and the parameters for insurance coverage. These

                                                                                              questions include what circumstances could trigger each policy’s specific insuring clause, whether

                                                                                              the loss comes within the policy period, and whether exclusions may bar coverage.
                                                                                                                                                  4
                                                                                                        Case MDL No. 2942 Document 415 Filed 06/05/20 Page 10 of 25



                                                                                                     Centralization presents no opportunity for meaningful efficiencies in interpreting any

                                                                                              policy language, because these types of policy forms vary significantly. Even in that limited field

                                                                                              of insurance that uses the most standardized of all forms --consumer personal lines insurance--

                                                                                              there is little uniformity in supposedly “form” insurance contracts. See Daniel Schwarcz,

                                                                                              Reevaluating Standardized Insurance Policies, 78 U. Chi. L. Rev. 1263, 1264-69 (2011).

                                                                                                     By contrast, business interruption insurance is a commercial coverage that is among the

                                                                                              least standardized or uniform of commercial insurance products. (Ex. 2, Thomas Decl. ¶ 7.) This

                                                                                              is because many of the forms were individually developed and varied from year to year, policy

                                                                                              type to policy type. According to Professor Jeffrey Thomas, who is the Editor-in-Chief of the New
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Appleman insurance treatise (id. ¶ 2), the most standard business interruption coverage forms used

                                                                                              in the industry are developed by the Insurance Services Office (“ISO”). But even those forms are

                                                                                              numerous, and present dozens of potential types, permutations, and variations, meaning there are

                                                                                              numerous possible combinations of forms that could affect any coverage analysis. (Id. ¶¶ 24-45.)

                                                                                              Prof. Thomas has analyzed in detail three of the many policies affording business interruption

                                                                                              coverage drawn from his experience studying business interruption coverage insurance in the

                                                                                              marketplace. (Id. ¶¶ 8-24.) Virtually every part of each policy—sold by three different insurers—

                                                                                              differs substantially in terms of its coverage grant, exclusions, conditions, and methodology and

                                                                                              time periods for calculating benefits. (Id.) The same type of variation, which requires

                                                                                              individualized analysis, is multiplied for business interruption coverage forms throughout the

                                                                                              insurance market. (Id.)

                                                                                                     By way of illustration, assuming arguendo all the other prerequisites are shown, the

                                                                                              business interruption insuring clause in Auto-Owners’ businessowners policy in Wagner Shoes

                                                                                              can be triggered by “direct physical loss or damage” to covered property. In contrast, Brotherhood



                                                                                                                                              5
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 11 of 25



                                                                                              Mutual’s business interruption language is not triggered by direct property “damage” but rather

                                                                                              may be activated by “direct physical loss to real or personal property,” an “infectious disease

                                                                                              acquired by your employees or staff,” an “order of civil authority,” and other kinds of facts. Other

                                                                                              policies have different coverage-activating language, as exemplified in Table 1:

                                                                                                   Table 1: Sample Variations in Insuring Clauses in Business Interruption Policies
                                                                                                                    (Source: Ex. 2, Thomas Decl. ¶¶ 18-20, 46)
                                                                                               Insurer                                             Insuring Clause Language for Business
                                                                                                                                                   Interruption Coverage
                                                                                               Auto-Owners Businessowners Policy                   “direct physical loss or damage to” covered
                                                                                                                                                   property
                                                                                               Brotherhood Mutual Policy                           “direct physical loss to real or personal
                                                                                                                                                   property”; an “infectious disease acquired by
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                   your employees or staff”; an “order of civil
                                                                                                                                                   authority,” etc.
                                                                                               U.S. Specialty Insurance Company Restaurant “caused by or resulting from any of the
                                                                                               Recovery Insurance Policy                   following Insured Events,” including
                                                                                                                                           “accidental or unintentional contamination”
                                                                                               Erie Ultraflex Policy                               “direct and accidental loss of or damage to
                                                                                                                                                   covered property”
                                                                                               State Farm Lloyds Hair Salon, Day Spa and           “damage or destruction to property covered
                                                                                               Barber Policy                                       under this form”
                                                                                                                                                   endorsement language: “accidental direct
                                                                                                                                                   physical loss to property at the described
                                                                                                                                                   premises”
                                                                                               Cincinnati Commercial Insurance Policy              “direct ‘loss’ to property at a ‘premises’
                                                                                                                                                   caused by or resulting from any Covered
                                                                                                                                                   Cause of Loss,” where “loss” means
                                                                                                                                                   “accidental physical loss or accidental
                                                                                                                                                   physical damage”

                                                                                                     As illustrated above in Table 1, the very first step of any coverage analysis—reviewing the

                                                                                              insuring clause’s language—is far from uniform across business interruption policies. In light of

                                                                                              this inescapable reality, any court that decides these cases will be required to determine how a

                                                                                              policy that covers “damage or destruction” interacts with a coronavirus claim differently than a


                                                                                                                                               6
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 12 of 25



                                                                                              policy that requires “accidental or unintentional contamination.” And it will be inevitable that

                                                                                              every single insuring clause must be examined individually in the context of an actual claim before

                                                                                              a court could reach any conclusion about whether the policy is triggered in the first instance. A

                                                                                              more complete table identifying a wider sample of these variations is attached as Exhibit 3.

                                                                                                     Similarly, the exclusions in business interruption policies also vary widely. Some policies

                                                                                              contain virus exclusions, while others rely on broadly worded pollutions exclusions barring

                                                                                              coverage for “contaminants,” and still others include other exclusions. Table 2 below provides a

                                                                                              sample of exclusions that exist in some policies but not others.

                                                                                                            Table 2: Variation in Exclusions in Business Interruption Policies
                                                                                                                         (Source: Ex. 2, Thomas Decl. ¶¶ 14-17)
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                               Insurer                                             Excluded Losses or Causes of Loss

                                                                                               Mitsui Sumitomo Commercial Insurance                “We will not pay for loss or damage caused
                                                                                               Policy                                              by or resulting from any virus, bacterium or
                                                                                                                                                   other microorganism that induces or is
                                                                                                                                                   capable of inducing physical distress, illness
                                                                                                                                                   or disease.”
                                                                                               Auto-Owners Businessowners Policy                   “We will not pay for loss or damage caused
                                                                                                                                                   by or resulting from the release, discharge or
                                                                                                                                                   dispersal of ‘pollutants’ unless the release,
                                                                                                                                                   discharge or dispersal is itself caused by any
                                                                                                                                                   of the ‘specified causes of loss’” where
                                                                                                                                                   “pollutants” includes “any . . . contaminant.”
                                                                                                                                                   “Acts or decisions, including the failure to act
                                                                                                                                                   or decide, of any person, group, organization
                                                                                                                                                   or governmental body.”
                                                                                                                                                   “Delay, loss of use or loss of market”
                                                                                               State Farm Businessowners Coverage Form             “The cost of any testing or monitoring of air
                                                                                                                                                   or property to confirm the type, absence,
                                                                                                                                                   presence or level of ‘fungi’, wet or dry rot,
                                                                                                                                                   virus, bacteria or other microorganism”
                                                                                                                                                   “Delay, loss of use or loss of market”
                                                                                               Topa Insurance Company Commercial                   Activity “spreading by contagion, inhalation
                                                                                               Property Coverage                                   or absorption” any “substance,” including a
                                                                                                                                                   “virus” or “pathogen”

                                                                                                                                               7
                                                                                                             Case MDL No. 2942 Document 415 Filed 06/05/20 Page 13 of 25



                                                                                                  U.S. Specialty Insurance Company Restaurant “Any loss caused directly or indirectly, in
                                                                                                  Recovery Insurance Policy                   whole or in part, by 1. Any form of Avian
                                                                                                                                              Influenza Viruses”
                                                                                                                                                     Bars coverage for loss or damage caused
                                                                                                                                                     directly or indirectly by “the enforcement of
                                                                                                                                                     or compliance with any ordinance or law: (1)
                                                                                                                                                     regulating the . . . use . . . of any property . . .”
                                                                                                  Westchester Surplus Lines Policy                   “Presence, growth, proliferation, spread or
                                                                                                                                                     activity of ‘fungus’, wet rot or dry rot or
                                                                                                                                                     bacteria.”
                                                                                                  Brotherhood Mutual Policy                          Does not cover loss from “seizure,
                                                                                                                                                     confiscation, destruction, or quarantine of
                                                                                                                                                     property”

                                                                                              Just like insuring clauses, the variance in exclusionary language in the policies will require any
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              court that decides these cases to examine each and every relevant exclusion in the context of a

                                                                                              specific claim.3 (Ex. 2, Thomas Decl. ¶ 54.)

                                                                                                        C.      Any Transferee Court Will Be Required to Analyze Each and Every State and
                                                                                                                Local Government Order Requiring Operations to be Suspended as to Each
                                                                                                                Business.

                                                                                                        The individualized issues continue with respect to the governmental orders which allegedly

                                                                                              give rise to many of the claims. The business owners policies at issue in Bridal Expressions and

                                                                                              Wagner Shoes do not even provide coverage for a governmental shut down, yet this is a central

                                                                                              issue in other cases that plaintiffs seek to consolidate with those against Auto-Owners. Nor does

                                                                                              either plaintiff in those cases allege that they have a civil authority coverage provision in the policy.

                                                                                              Combining the cases for the purpose of determining the effective date of the governmental orders

                                                                                              will not determine or facilitate the resolution of any pending case against these defendants.


                                                                                              3
                                                                                                Defendants believe that the decisions on the applicability and meaning of the exclusions will be
                                                                                              decided by the Court as a matter of law, and not fact. That is the law of Ohio where Bridal
                                                                                              Expressions is pending. See State Farm Ins. Co. v. Peda, 2005-Ohio-3405, ¶ 30 (Ohio Ct. App.
                                                                                              2005) (“‘the interpretation of a contract term, such as an exclusion clause is . . . a question of law
                                                                                              reserved for the court’”) (citation omitted and ellipses added in State Farm).

                                                                                                                                                 8
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 14 of 25



                                                                                                     For those policies allegedly affording such coverage, each individual plaintiff will be

                                                                                              required to show that it is in a jurisdiction where an order was issued requiring it to stop operating.

                                                                                              At least seven states never issued an order requiring businesses to shut down.4 Furthermore, even

                                                                                              in those states which required businesses to shut down, there were variations between the orders

                                                                                              requiring the examination of individual questions such as (1) was the plaintiff deemed an “essential

                                                                                              business” and therefore permitted to keep operating, (2) even if the business was not designated as

                                                                                              “essential,” did the state or local jurisdiction permit the business to stay partially open (such as

                                                                                              restaurants which were permitted to sell carry out food or do drive-through service),5 (3) what

                                                                                              date(s) was a particular plaintiff subject to a closure order(s) and what did it do in response (some
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              localities have refused to enforce stay-at-home and closure orders and filed lawsuits to avoid the

                                                                                              orders), and (4) why did the plaintiff stop doing business–because the government required it, or

                                                                                              because, for example, the business is dependent on the tourism industry and suffered because

                                                                                              people stopped travelling when news of COVID-19 became public? Most states issued multiple

                                                                                              orders, and local health departments often issued a separate order with restrictions. See e.g., Ex. 4

                                                                                              (table collecting sample orders). Whether these orders are constitutional has also been subject to

                                                                                              litigation in individual states, with differing results. Cf, Wis. Legislature v. Palm, 2020 WI 42;

                                                                                              2020 Wisc. LEXIS 121 (May 13, 2020)(Executive Order unconstitutional) and Michigan United

                                                                                              for Liberty v. Whitmer, an unpublished opinion of the Court of Claims, issued May 19, 2020

                                                                                              (Docket No. 20-000061-MZ) (constitutional use of Executive Powers). Resolution of each of these


                                                                                              4
                                                                                                Iowa, Nebraska, North Dakota, South Dakota, Utah, Wyoming and Arkansas never issued stay-
                                                                                              at-home orders.
                                                                                              5
                                                                                                This is relevant when interpreting whether a governmental order has resulted in a “necessary
                                                                                              suspension” of business. Court have held that the term requires a complete cessation of business,
                                                                                              even if temporary, as opposed to a mere slowing of business before coverage is triggered. Hastings
                                                                                              Mut. Ins. Co. v. Mengel Dairy Farms, Inc., 2020 U.S. Dist. LEXIS 87612 (N.D. Ohio May 19,
                                                                                              2020).

                                                                                                                                                9
                                                                                                          Case MDL No. 2942 Document 415 Filed 06/05/20 Page 15 of 25



                                                                                              individual issues will be necessary before a plaintiff can attempt to pursue litigation based on a

                                                                                              theory of governmental orders triggering coverage. These issues are individualized, but not

                                                                                              sufficiently complex such that a consolidated proceeding is necessary to determine what

                                                                                              governmental orders were issued, and whether a particular plaintiff was subject to the orders.

                                                                                                     Indeed, as Chief Justice Roberts recently noted, local and state orders governing COVID-

                                                                                              19 closures are individualized and state-focused:

                                                                                                     Our Constitution principally entrusts “[t]he safety and the health of the people” to
                                                                                                     the politically accountable officials of the States “to guard and protect.” ... When
                                                                                                     those officials “undertake[ ] to act in areas fraught with medical and scientific
                                                                                                     uncertainties,” their latitude “must be especially broad.” ... Where those broad
                                                                                                     limits are not exceeded, they should not be subject to second-guessing by an
                                                                                                     “unelected federal judiciary,” which lacks the background, competence, and
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     expertise to assess public health and is not accountable to the people. ... That is
                                                                                                     especially true where, as here, a party seeks emergency relief in an interlocutory
                                                                                                     posture, while local officials are actively shaping their response to changing facts
                                                                                                     on the ground.

                                                                                              South Bay United Pentecostal Church v. Newsom, No. 19A1044, 590 U.S. __; 2020 WL 2813056,

                                                                                              at *1-2 (May 29, 2020) (citations omitted)(Roberts, C.J., concurring). Given the nature of the

                                                                                              governmental orders, they cannot be interpreted for each jurisdiction without extensive analysis.

                                                                                                     D.      Any Transferee Court Will Be Required to Analyze the Circumstances of Each
                                                                                                             and Every Instance of Coronavirus Being Present at the Insured Premises.

                                                                                                     For those plaintiffs arguing that the coronavirus was actually present in their facility and

                                                                                              that it caused physical damage or loss, the issue cannot be resolved globally. See Ex. 5, Declaration

                                                                                              of Robert D. Strode. Proving that a restaurant at the heart of New York City had coronavirus

                                                                                              exposure will not establish that the virus was present at a hotel in southwest Michigan. Further,

                                                                                              establishing the presence of the virus for either the restaurant or the hotel will not establish that

                                                                                              the virus caused physical damage to either location. As explained in the attached declaration of

                                                                                              certified industrial hygienist, Robert D. Strode, “investigations and impact determinations

                                                                                              involving COVID-19 will necessarily require specific assessments for individual businesses and
                                                                                                                                               10
                                                                                                        Case MDL No. 2942 Document 415 Filed 06/05/20 Page 16 of 25



                                                                                              situations.” (Ex. 5, Strode Decl. ¶ 9.) Because “there will be inherent variabilities between even

                                                                                              apparently similar types of businesses (e.g., healthcare) due to differences in facility age,

                                                                                              construction, layout, ventilation, number of infected individuals, distance between occupants, and

                                                                                              number and type(s) of occupancy,” it is inevitable that “investigations, impact determinations, and

                                                                                              responses, will require different evaluation methods and approaches tailored to the specific

                                                                                              location and situation.” (Id. ¶ 9.) Individualized analysis will also be required to determine the

                                                                                              cause of business suspension and the resumption of operations. (Id. ¶¶ 11-12.)

                                                                                                     The LH Dining plaintiffs do not even try to argue that causation is a common issue,

                                                                                              admitting it “does not seek any determination of whether the Coronavirus is physically in or at the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              insured Property.” LH Dining Compl. ¶ 45, Doc. 1-4. Thus, it seeks to avoid showing either

                                                                                              property damage or loss and causation, both of which are required under the form of policy it

                                                                                              purchased. When the fact of coverage cannot be determined based on global rulings, where the

                                                                                              issue of whether damage was caused from a covered cause of loss cannot be determined based on

                                                                                              global findings, and where each individual policyholder had their own unique policy with its own

                                                                                              endorsements and exclusions, consolidation is inappropriate.6

                                                                                                     This Panel has denied consolidation under similar circumstances. For example, in In re

                                                                                              Mortgage Industry Foreclosure Litigation, 996 F. Supp. 2d 1379 (J.P.M.L. 2014), the Panel noted

                                                                                              that the actions involved in each case were predicated on the same theory of contractual

                                                                                              interpretation. Nonetheless, the Panel found that the cases had “different defendants, different

                                                                                              plaintiffs, different mortgage loans at different stages of the foreclosure process, different



                                                                                              6
                                                                                                While the Bridal Expressions’ counsel did file cookie-cutter complaints that are devoid of any
                                                                                              specifics of the individual plaintiff’s claims, the use of generic pleading allegations does not
                                                                                              suddenly convert claims for insurance coverage which present myriad claims into one monolithic
                                                                                              conglomeration of cases.

                                                                                                                                              11
                                                                                                          Case MDL No. 2942 Document 415 Filed 06/05/20 Page 17 of 25



                                                                                              securitized trusts involving different contractual trust arrangements and different trustees and

                                                                                              mortgage servicers, different state laws, and different putative classes.” Id. at 1379. The Panel

                                                                                              therefore rejected consolidation as the ‘“common questions of fact’ required for centralization

                                                                                              simply are not present in this litigation.” Id. (citing 28 U.S.C. §1407(a)); see also In re Trilegiant

                                                                                              Mbrship Program Mktg. & Sales Practices Litig., 828 F. Supp. 2d 1362 (J.P.M.L. 2011) (denying

                                                                                              centralization where cases involved different defendants with variances across the cases). The

                                                                                              same result is appropriate here.

                                                                                                     E.      Plaintiffs Assert A Variety Of Tort Claims Which Will Require Different and
                                                                                                             Individualized Proofs.

                                                                                                     The two cases involving Auto-Owners which are proposed to be transferred demonstrate
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              that the theories asserted by plaintiffs are not common and will require individualized proofs. In

                                                                                              Wagner Shoes, plaintiff asserts claims of bad faith, institutional bad faith, and

                                                                                              negligence/wantonness under Alabama state law in addition to breach of contract. These

                                                                                              allegations are based on the specifics of the claim presented to the insurer and how the insurer

                                                                                              allegedly responded. In contrast, the Bridal Expressions case asserts breach of contract and

                                                                                              declaratory judgments on two different coverages: business interruption and “extra expense”

                                                                                              coverage offered on some policies. Plaintiffs’ counsel sees these coverages as sufficiently different

                                                                                              that they propose that two different classes be established by the Court, one for each type of

                                                                                              coverage. There are no claims handling claims made in Bridal Expressions because Bridal

                                                                                              Expressions never submitted an actual claim to Owners before filing suit.

                                                                                                     The divergence of claims asserted by the moving plaintiffs is repeated generally throughout

                                                                                              the complaints that have been filed in the various jurisdictions. For example, a number of the cases

                                                                                              assert state specific bad faith claims. See, e.g., Big Onion Tavern Group LLC v. Society Ins., Inc.,

                                                                                              Case No. 1:20-cv-02005 (N.D. Ill.); Sandy Point Dental PC v. Cincinnati Ins. Co., Case No. 1:20-

                                                                                                                                               12
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 18 of 25



                                                                                              cv-02160 (N.D. Ill.); and SCGM, Inc. v. Certain Underwriters at Lloyd’s, Case No. 4:20-cv-

                                                                                              001199 (S.D. Tex.) (asserting breach of good faith and fair dealing); Nari Suda LLC v. Oregon

                                                                                              Mut. Ins. Co., Case No. 3:20-cv-3057 (N.D. Ca.)(asserting bad faith). Nothing decided in the MDL

                                                                                              will be dispositive of these cases or promote a quick disposition. Notably, counsel for both Wagner

                                                                                              Shoes and Sandy Point Dental also oppose consolidation. The existence of these tort claims in

                                                                                              addition to differing contract theories highlights why there is no common issue that will dispose

                                                                                              of any particular case or make the path forward less complicated through pretrial consolidation.

                                                                                                     Another factor that demonstrates how individualized the claims-handling cases are involve

                                                                                              regulatory Bulletins issued by a number of states’ Insurance Departments which provide guidance
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              to insurers as to how the Departments interpret the insurers’ obligations and how individual claims

                                                                                              must be individually addressed. See samples attached as Ex. 6. A brief review of these Bulletins

                                                                                              illustrates why each state’s regulatory and case law will guide the outcome of the bad faith claims.

                                                                                                      F.     The Need for Individualized Analysis of Facts, Policies, Government Orders,
                                                                                                             and Claim Elements Makes Centralization Less, Not More, Efficient.

                                                                                                     Centralizing all coronavirus coverage litigation in the U.S. in one federal district will result

                                                                                              in massive inefficiencies because each insurance policy and each claim file for each case will need

                                                                                              to be analyzed seriatim—gutting the primary purpose of multidistrict litigation recognized in 28

                                                                                              U.S.C. § 1407. It is for this precise reason that the Panel has generally denied requests to centralize

                                                                                              insurance-coverage litigation.

                                                                                                     For example, in In re Insurance Companies “Silent” Preferred Organization (PPO)

                                                                                              Litigation, the MDL Panel denied transfer where “[t]he four actions before us are against different

                                                                                              defendant insurance companies and involve different contracts between those insurers and First

                                                                                              Health Corp.” 517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007). Similarly, in In re: Chinese-

                                                                                              Manufactured Drywall Products Liability Litigation, the MDL Panel again denied transfer of an

                                                                                                                                                13
                                                                                                        Case MDL No. 2942 Document 415 Filed 06/05/20 Page 19 of 25



                                                                                              insurance coverage action, finding that “[r]esolution of this action will require interpretation and

                                                                                              construction of multiple contracts of insurance issued by different insurance carriers.” MDL No.

                                                                                              2047 (J.P.M.L. Feb. 5, 2010) (Order Denying Transfer) (Ex. 7).

                                                                                                     Many other decisions agree. See In re: Aegon USA, Inc., Supplemental Cancer Ins. Litig.,

                                                                                              571 F. Supp. 2d 1369, 1370 (J.P.M.L. 2008) (denying transfer where the seven actions “primarily

                                                                                              involve[d] interpretation of the term ‘actual charges’ in certain ‘Cancer Only’ insurance policies

                                                                                              issued by defendants,” and that the “key issue is thus legal rather than factual, and the need for

                                                                                              extensive overlapping discovery appears unlikely”); see also In re: Mortg. Lender Force-Placed

                                                                                              Ins. Litig., 895 F. Supp. 2d 1352, 1353-54 (J.P.M.L. 2012) (“The cases before us now involve not
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              only different defendants but different lender agreements with insurers, different alleged abuses,

                                                                                              and different mortgage loan documents. Thus, the conduct is not sufficiently uniform to justify

                                                                                              industry-wide centralization.”); In re: Mortg. Indus. Home Affordable Modification Program

                                                                                              (HAMP) Contract Litig., 867 F. Supp. 2d 1338, 1338 (J.P.M.L. 2012) (recognizing that the

                                                                                              plaintiffs “alleged similar industry-wide misconduct” but that the “nature of plaintiffs’ allegations

                                                                                              and the involvement of many different non-overlapping defendants make the existence of common

                                                                                              questions of fact unlikely”).

                                                                                                     Indeed, the Panel has found multiple insurance coverage cases against the same insurer too

                                                                                              inefficient to grant a request for transfer. In In re: The Great West Casualty Insurance Company

                                                                                              Litigation, plaintiff argued that the insurance actions “share[d] factual questions regarding Great

                                                                                              West’s ‘post-claim underwriting’ and rescission of insurance, and that all actions share[d] factual

                                                                                              questions arising from allegations that defendants violated antitrust laws” and that all the actions

                                                                                              involved “issues related to Medicare.” 176 F. Supp. 3d 1371, 1372 (J.P.M.L. 2016). The MDL

                                                                                              Panel denied transfer: “We cannot centralize all claims in which a particular insurer denies



                                                                                                                                               14
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 20 of 25



                                                                                              coverage or all cases involving Medicare. These basic commonalities are far outweighed by the

                                                                                              unique facts and legal issues presented in each case.” Id. (further finding that the purported

                                                                                              common discovery of “underwriting files” and written correspondence as “too broad to provide a

                                                                                              basis for centralization”).

                                                                                                      Here, the transfer motions come within the principles enforced by the Panel in Chinese-

                                                                                              Manufactured Drywall Products, Insurance Companies “Silent” Preferred Program, Aegon USA,

                                                                                              and Great West Casualty when it denied centralization. Each case requires separate judicial inquiry

                                                                                              into (i) the specific facts each claim, (ii) the operative provisions of each insurance policy, (iii) the

                                                                                              effect of each applicable government order to the unique circumstances of each insured business,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              and (iv) application of each state’s unique substantive law to each insured’s individualized facts.

                                                                                              (Ex. 2, Thomas Decl. ¶¶ 49-54.) All four of these steps must be performed for each case to reach

                                                                                              any meaningful conclusion of fact or law in any case. Id. As of the date of this filing, plaintiffs’

                                                                                              request to transfer would likely encompass over 100 actions with over 80 different insurance

                                                                                              companies, over 100 plaintiffs, different insurance policies, and thousands of different claim files.

                                                                                              One judge in a single transferee court would be forced to undertake each of these steps for every

                                                                                              case seriatim. Creating a single-file queue for all coronavirus litigation in the courtroom of one

                                                                                              judge would delay, rather than expedite, these cases.

                                                                                                      Instead, multiple judges performing these tasks at the same time is far more efficient,

                                                                                              easier, and quicker than one judge performing each of these tasks for each case. This is particularly

                                                                                              true here, where the judges performing these tasks will have greater familiarity with their states’

                                                                                              laws governing insurance policy interpretation and coverage determinations.7 From January to



                                                                                              7
                                                                                                Plaintiffs’ argument that determination of alleged “common issues in a single District will
                                                                                              promote uniform resolution of these key questions” and provide “more consistent decisions that
                                                                                              society as a whole may use to structure the economy and the insurance market” (ECF No. 4-1 at
                                                                                                                                                 15
                                                                                                          Case MDL No. 2942 Document 415 Filed 06/05/20 Page 21 of 25



                                                                                              April 2019, federal district judges presided over new insurance cases ranging from 822 to 896 per

                                                                                              month.8 The coronavirus insurance cases represent a marginal percentage increase spread out over

                                                                                              many district courts’ dockets, but nothing that any district cannot handle as it normally would in

                                                                                              the absence of MDL centralization. In fact, insurance case filings between January 1, 2020 to May

                                                                                              25, 2020, as compared to insurance case filings for the January 1, 2019 to May 25, 2019, show an

                                                                                              increase of only 3.7%, indicating that the coronavirus insurance filings are not increasing as rapidly

                                                                                              as plaintiffs expected. Id.

                                                                                                       As it did in Great West, the Panel should find that it “cannot centralize all claims” simply

                                                                                              because coverage is denied or all the cases involve coronavirus allegations in the abstract. 176 F.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Supp. 3d at 1372. The “basic commonalities are far outweighed by the unique facts and legal issues

                                                                                              presented in each case.” Id.

                                                                                                        G.    The Proposed MDL Will Force All Insurance Companies To Bear the
                                                                                                              Inefficiencies of an MDL Proceeding.

                                                                                                       Plaintiffs propose to have every insurance company, large or small, placed into the MDL.

                                                                                              The insurers, however, are not similarly situated. For example, some of the insurers write insurance

                                                                                              coverage throughout the United States, often specializing in commercial insurance policies

                                                                                              purchased by large and sophisticated companies. Resolution of issues pertaining to these large

                                                                                              carriers may require analysis of the law of all 50 jurisdictions. In contrast, some of the insurers,

                                                                                              like Auto-Owners, are regional companies, writing much different and smaller risks and providing


                                                                                              8-9) is a red herring. See In re CleanNet Franchise Agreement Contract Litig., 38 F. Supp. 3d
                                                                                              1382, 1383 (J.P.M.L. 2014) (“Seeking a uniform legal determination, though, generally is not a
                                                                                              sufficient basis for centralization.”); In re: Real Estate Transfer Tax Litig., 895 F. Supp. 2d 1350,
                                                                                              1351 (J.P.M.L. 2009) (noting conflicting summary judgment decisions already issued in multiple
                                                                                              districts but, nevertheless, finding that seeking “efficiencies through centralized treatment of this
                                                                                              legal question, ‘[m]erely to avoid two federal district courts having to decide the same issue is, by
                                                                                              itself, usually not sufficient to justify Section 1407 centralization’”).
                                                                                              8
                                                                                                  This information was obtained through PACER searches for insurance cases.

                                                                                                                                               16
                                                                                                        Case MDL No. 2942 Document 415 Filed 06/05/20 Page 22 of 25



                                                                                              different types of coverage more appropriate to the size of the insured. Auto-Owners does not offer

                                                                                              “ingress and egress” coverage, or civil authority coverage on its business owners policies.

                                                                                              Notwithstanding this, it will be forced to fully participate in any MDL proceedings to ensure that

                                                                                              its rights are protected. If the cases against the small and medium companies stay where they are

                                                                                              filed, they will almost certainly proceed through the court system much more efficiently and

                                                                                              quickly than will result from MDL proceedings, which frequently last years.

                                                                                                     The Panel should also not lose sight of the fact that the numerous insurance company

                                                                                              defendants named in these cases aggressively compete with each other. Centralization of cases

                                                                                              involving multiple competing defendants is particularly problematic from the perspective of a
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              MDL, as the significant inefficiencies overwhelm any perceived benefits. As the Panel explained

                                                                                              in In Re CP4 Fuel Pump Mktg. Sales Practices & Prods. Liability Litig., 412 F. Supp. 3d 1365

                                                                                              (J.P.M.L. 2019), it “is typically hesitant to centralize litigation against multiple, competing

                                                                                              defendants which marketed, manufactured and sold similar products.” Id. at 1367; See also, In re

                                                                                              Invokana Prods. Liability Litig., 223 F. Supp. 3d 1345, (J.P.M.L. 2016) (same); and In re Watson

                                                                                              Fentanyl Patch Products Liability Litig., 883 F. Supp. 2d 1350, 1351 (J.P.M.L. 2012) (“Moreover,

                                                                                              centralization could complicate these matters, as defendants may need to erect complicated

                                                                                              confidentiality barriers, since they are business competitors.”). The same is true here.

                                                                                              II.    CONSOLIDATION IS NOT APPROPRIATE IN AN INSURANCE COVERAGE
                                                                                                     ACTION INVOLVING DIFFERENT CONTROLLING STATE LAWS.

                                                                                                     Following the adoption of the McCarran-Ferguson Act, 15 U.S.C. § 1012(b), the business

                                                                                              of insurance has been regulated at the state level. Because insurance policies are unique creatures

                                                                                              of state law, “insurance contracts in diversity actions must be interpreted under the applicable state

                                                                                              law.” Uniroyal, Inc. v. Home Ins. Co., 707 F. Supp. 1368, 1372 (E.D.N.Y. 1988) (citing Erie R.R.

                                                                                              Co. v. Tompkins, 304 U.S. 64 (1938)); see also Abex Corp. v. Md. Cas. Co., 790 F.2d 119, 124

                                                                                                                                               17
                                                                                                         Case MDL No. 2942 Document 415 Filed 06/05/20 Page 23 of 25



                                                                                              (D.C. Cir. 1985)(state law applies to interpret insurance policy in diversity action). The Wagner

                                                                                              Shoes case was filed in federal court on the basis of diversity jurisdiction. Bridal Expressions was

                                                                                              filed in federal court on the basis of the Class Action Fairness Act, which is an extension of the

                                                                                              Court’s diversity jurisdiction, so state law will also govern. W. Va. ex. rel. McGraw v. CVS Pharm.,

                                                                                              Inc., 748 F. Supp. 2d 580, 588 (S.D. W. Va. 2010) (CAFA represents a “Congressional extension

                                                                                              of diversity-based subject matter jurisdiction”).

                                                                                                     In addition to reviewing the laws of each individual state if the matters are consolidated,

                                                                                              the result of the application of state law is unlikely to be clear in all the jurisdictions. No Supreme

                                                                                              Court of any state has issued an opinion on whether the coronavirus is covered by commercial
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              property insurance policies. As a result, the MDL Judge would be required to determine its best

                                                                                              prediction of what the Supreme Court of any individual state will hold if faced with the myriad of

                                                                                              facts and law presented by a nationwide consolidation. These legal determinations will be of

                                                                                              questionable value and will be entitled to no weight as to the state court cases which are already

                                                                                              on file. As Senior U.S. District Judge Fischer recently noted when remanding a coronavirus case

                                                                                              to state court: “Therefore, ‘serious consideration’ must be given to the facts that any declaration

                                                                                              issued by this Court as to the parties’ rights under the insurance policy would be merely predicting

                                                                                              how Pennsylvania courts would decides these novel issues arising from the COVID-19 pandemic,

                                                                                              a matter of great public concern, with little persuasive authority from state courts on these issues.”

                                                                                              Dianoia’s Eatery LLC, d/b/a Deanoia’s and Pizzeria De Vide v. Motorists Mut. Ins. Co., Case No.

                                                                                              20-706 (W.D. Pa. May 19, 2020).

                                                                                                     Auto-Owners and Owners currently write business in 26 states. The law in each of these

                                                                                              26 states will need to be considered when interpreting the policies issued not only to current

                                                                                              claimants (Wagner Shoes and Bridal Expressions), but also to every person in the alleged



                                                                                                                                                  18
                                                                                                        Case MDL No. 2942 Document 415 Filed 06/05/20 Page 24 of 25



                                                                                              “nationwide” class action that Bridal Expressions seeks to bring. In those 26 states, Auto-Owners

                                                                                              utilizes different policy forms which provide different coverages and exclusions, depending on a

                                                                                              variety of factors, including competitive needs and the regulatory jurisdiction in which it is

                                                                                              operating. For example, many of the commercial property policies issued by Auto-Owners have

                                                                                              specific exclusions applicable to damages arising from a virus. Policy forms vary from state to

                                                                                              state, as do contract interpretation rules applied by the various states. Having one federal court

                                                                                              determine how to interpret the Ohio policy issued to Bridal Expressions, or the Alabama policy

                                                                                              issued to Wagner Shoes, will not resolve any other case brought against Auto-Owners or Owners,

                                                                                              even in the same jurisdiction. Further, multiplying the task of reviewing even one state’s law by
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              26 different jurisdictions, multiplied further by different policy forms and different exclusions,

                                                                                              would render this case completely unmanageable as a MDL proceeding.

                                                                                                     A few examples illustrate the significance of differing state laws applied to these cases.

                                                                                              First, for those policies requiring physical damage or loss, there is case law establishing that an

                                                                                              economic loss does not qualify for coverage, but that there must be a tangible loss to the property

                                                                                              which causes the loss. See e.g., Universal Image Prods, Inc. v. Chubb Corp., 703 F. Supp. 2d 705,

                                                                                              709 (E.D. Mich. 2010), aff’d 475 F. App’x 569 (6th Cir. 2012)(property damage means physical

                                                                                              damage or destruction of tangible property); Florists Mut. Ins. Co. v. Ludy Greenhouse

                                                                                              Manufacturing Corp., 521 F. Supp. 2d 661 (S.D. Ohio 2007) (must be a tangible loss to the

                                                                                              property). Other states interpret the requirement more broadly and include things like gas smells

                                                                                              as causing physical damage or loss in some circumstances. See e.g., Mellin v. Northern Security

                                                                                              Ins. Co., 167 N.H. 554 (2015). Other states, such as Nebraska, Arkansas, South Dakota, and others,

                                                                                              have not yet interpreted the terms.




                                                                                                                                              19
                                                                                                           Case MDL No. 2942 Document 415 Filed 06/05/20 Page 25 of 25



                                                                                                       Second, the validity of certain exclusions also differs between jurisdictions. For example,

                                                                                              states interpret the pollution exclusion differently. Cf, Watson v. Travelers Indem. Co., 2005 Mich.

                                                                                              App. LEXIS 917 (Mich. Ct. App. April 12, 2005)(claim for bodily injury resulting from inhalation

                                                                                              of fumes barred by absolute pollution exclusion); and American States Ins. Co. v. Koloms, 687

                                                                                              N.E.2d 72 (1997)(exclusion is ambiguous). Some states consider the reasonable expectations of

                                                                                              the insured under some circumstances when interpreting an insurance policy. See e.g., Bituminous

                                                                                              Cas. Corp. v. Sand Livestock Sys., 728 N.W.2d 216 (Iowa 2007). Other states reject the doctrine

                                                                                              completely. See e.g., Wilkie v. Auto-Owners Ins. Co., 664 N.W.2d 776 (Mich. 2003).

                                                                                                       There is no escape from applying differing state laws to decide this case.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                        CONCLUSION

                                                                                                       This case is not appropriate for a MDL proceeding. The motions to transfer and consolidate

                                                                                              should be denied.


                                                                                              Dated: June 5, 2020                                   /s/ Lori McAllister
                                                                                                                                                    Lori McAllister (P39501)
                                                                                                                                                    DYKEMA GOSSETT PLLC
                                                                                                                                                    Attorney for Defendants Auto-Owners Ins.
                                                                                                                                                    Co. and Owners Ins. Co.
                                                                                                                                                    201 Townsend St., Suite 900
                                                                                                                                                    Lansing, MI 48933
                                                                                                                                                    Telephone: (517) 374-9150
                                                                                                                                                    lmcallister@dykema.com
                                                                                              076799.000121 4815-8068-8573.5




                                                                                                                                               20
